*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 22, 2022 has been entered.  
Priority
	This application is a 371 of PCT/EP2018/082178 filed on 11/22/2018, and claims foreign priority in United Kingdom of Great Britain application GB 1719464.8 filed on 11/23/2017.
Claim Status
	Claims 1, 4-10, 13-22, 27, 28, and 30-32 are pending and examined. Claims 2, 3, 11, 12, 23-26, and 29 were cancelled. 
Withdrawn Claim Rejections – 35 USC § 112(a)
	Rejection of claim 26 is withdrawn because claim 26 was cancelled. Applicant’s arguments related to this rejection are moot because rejection is withdrawn. 
Withdrawn Claim Rejections – 35 USC § 103
	Rejection of claims 27 and 28 over Larkins and Gala are withdrawn because the prior art of record does not teach nor suggest a eutectic mixture of the two claimed components. Eutectic mixtures were known from Gala, however the teachings of Gala are not sufficient to motive the skilled artisan to attempt to form a eutectic mixture of the two claimed components. Furthermore, not every mixture of elements is capable of forming a eutectic mixture, therefore there would not have been a reasonable expectation of success in attempting to form a eutectic mixture from the two claimed components. It is noted that the rejection statement recites “US 8,841,374 B2”. The examiner is of the opinion that the citation contains a typographical error and that the rejection was over Larkins US Patent 8,841,348 B2 (of record in PTO-892 dated 07/26/2021). 
	Rejections of claims 1, 9, 10, 14-22, and 30-32 over Larkins (GB 2424833 A) and Gala are withdrawn for the following reasons. Neither reference teaches the at least one excipient as required by claim 1. Thus, claim 1 and its dependents are not obvious over these references. Neither reference teaches or reasonable suggests forming a eutectic mixture of the two active agents.  
 	Applicant’s arguments related to these rejections are moot because rejections are withdrawn. 
Withdrawn Double Patenting Rejections 
	After further consideration, rejections of claims 1, 4-10, 13, 26, 30, and 31 over claims 1 and 9-12 of US Patent 8,841,348 B2 in view of Gullapalli and Gala are withdrawn. The examiner is of the opinion that one of ordinary skill in the art would not have been motivated to modify the patented composition in view of Gullapalli and Gala in order to arrive at the presently claimed composition. There would have been no motivation to make the patented composition as a liquid formulation because the patented claims do not recite a liquid formulation and neither Gullapalli nor Gala provide motivation or reasonable suggest forming the patented composition as a liquid formulation. Claim 26 was cancelled. Applicant’s arguments related to these rejections are moot because rejections are withdrawn.
Claim Objections 
	Claim 22 is objected to because it appears to recite a dash as a typographical error in “32 -wherein”. Appropriate correction is requested. 
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-10, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one excipient being a glycol or glycol derivative, a polyhydric alcohol, or an ester and/or ether thereof” and claim 14 recites “the at least one excipient is a glycol or glycol derivative, a polyhydric alcohol, or an ester and/or ether thereof”. The claims are indefinite because the scope of the at least one excipient is not clear. The claims could be interpreted to mean that “an ester and/or ether thereof” is intended to modify glycol, glycol derivative, and a polyhydric alcohol; or that “an ester and/or ether thereof” only modifies the polyhydric alcohol because the phrase occurs immediately after polyhydric alcohol. The claims are further indefinite because it is not clear which elements in the list are alternatives from which the at least one excipient is selected. The list recites two occurrences of “or” and one “and/or”. It is recommended to amend the list and make it clear which elements are modified by “ester and/or ether thereof”, and it is recommended to list the alternatives where each alternative is separated with a comma and the last two separated with a comma and “or”. For example, “the at least one excipient being A, B, or C”. 
Claims 4-8 and 10 are indefinite because the claims depend from claim 1 and contain indefinite limitations of claim 1. 
Claims 9 and 22 recite “room temperature”. The claims are indefinite because the scope of temperature is unknown. The specification does not define the term. Grounds of rejection may be obviated by replacing “room temperature” with “at a temperature from 15°C to 25°C. Support for the temperature range is present in at least paragraph 0021 of the published application. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-22 have been renumbered 33-42, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1 and 4-9 are rejected under 35 USC 103 as being obvious over Larkins et al. (GB2424833 A, published 11/10/2006 – of record in IDS dated 05/20/2020) in view of Gullapalli et al. (International Journal of Pharmaceutics 496 (2015) 219-239 – of record in PTO-892 dated 07/26/2021).
The claims encompass a liquid formulation comprising active compounds 2-hydroxy-4- methoxyacetophenone (paeonol) or isomer thereof and 4-hydroxy-3- methoxyacetophenone (apocynin) or isomer thereof wherein the ratio by weight of paeonol or isomer thereof to apocynin or isomer thereof is from 3:2 to 9:1; and at least one excipient wherein the ratio by weight of total active compounds to the at least one excipient is from 2:3 to 19:1.
Larkins teaches compositions comprising apocynin and paeonol and methods of using to treat inflammatory disease (Abstract). A preferred composition comprises apocynin and paeonol in a weight ratio between about 1 to 100 and about 100 to 1, and preferably between about 1:2 to 1:10 (page 7 lines 3-8). The composition further comprises pharmaceutically conventional carriers, diluents, flavorings, emulsifiers, and stabilizers (page 8 lines 16-19). A daily dose of the composition may be provided as a single capsule, tablet, or other solid liquid form known to the skilled artisan (page 12 lines 7-9). The composition is preferably administered orally (page 13 lines 11-14). 
Larkins does not teach at least one excipient as required by the claims and a weight ratio of the total active compounds to the at least one excipient. 
	Gullapalli teaches that polyethylene glycols (PEGs) are frequently employed as vehicles in oral and parenteral dosage forms (abstract). Gullapalli teaches that PEGs are commercially available in molecular weight grades from 200 to 10,000,000 g/mol. PEGs of molecular weight 200-600 are clear liquids and those of 1000 and above exist as semi-crystalline solids at room temperature (see page 220, Introduction section).
	The teachings of Larkins and Gullapalli are related to carriers for oral dosage forms and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a liquid formulation for oral administration, the formulation comprising a conventional carrier, and a combination of paeonol and apocynin in a weight ratio from 100:1 to 1:100 and preferably from 1:2 to 1:10, with a reasonable expectation of success because Larkins teaches a formulation comprising a combination of paeonol and apocynin in a weight ratio from 100:1 to 1:100 and preferably from 1:2 to 1:10, and a pharmaceutically conventional carrier, wherein the formulation is a liquid formulation and suitable for oral administration. Larkins does not teach suitable carriers for making a liquid formulation. It would have been obvious to the skilled artisan to have looked to Gullapalli because Gullapalli teaches that PEGs are ideal drug delivery vehicles because of their ability to be miscible with aqueous fluids in all proportions and dissolve many poorly water-soluble compounds (page 220, section 2). Gullapalli teaches commercially available PEGs include PEGs having molecular weight grades from 200 to 10,000,000 g/mol. PEGs of molecular weight 200-600 are clear liquids and those of 1000 and above exist as semi-crystalline solids at room temperature (see page 220, Introduction section). Thus, it would have been obvious to one of ordinary skill in the art to have selected PEG 400 and utilized it to make the liquid formulation in Larkins, with a reasonable expectation of success because PEG-400 was known as a clear liquid suitable for solubilizing poorly water-soluble compounds and the purpose of Larkins was to form a liquid formulation. The selection of a known material suitable for its intended purpose supports obviousness.  
	The formulation in claim 1 is obvious over Larkins modified with Gullapalli because the formulation is a liquid formulation comprising PEG-400 as the pharmaceutically conventional carrier, and a combination of paeonol and apocynin in the range of ratios by weight from 2:1 to 10:1. The claimed range of weight ratios of paeonol to apocyanin (from 3:2 to 9:1) is obvious because it overlaps with the preferred prior art range of from about 2:1 to 10:1. A range of from 3:2 to 9:1 is equivalent to a range of from 60:40 to 90:10. A range of from about 2:1 to about 10:1 is equivalent to a range of from about 67:33 to about 91:9. The claimed range of weight ratios of paeonol to apocynin is obvious because it overlaps with the prior art range, and it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. 
	Regarding weight ratio ranges of total active compounds to the at least one excipient in claims 1 and 8, Larkins does not teach the weight ratio of total active compounds to excipients in a liquid formulation. It would have been obvious to the skilled artisan to determine a concentration range of PEG-400 that is sufficient to form a liquid formulation of paeonol and apocynin. One of ordinary skill in the art would have arrived at the concentration range through routine experimentation. The claimed range of weight ratios is obvious because it is at least close enough to the prior art range of weight ratios that a person skilled in the art would have expected them to have the same properties. Both present claims and the prior art require a liquid formulation comprising PEG-400 as the carrier, and a combination of apocynin and paeonol as active agents. There would have been a reasonable expectation of success in arriving at the claimed invention, including claimed weight ratios of active agents to excipient, through routine experimentation. The specification was reviewed and there is no evidence that the claimed combination of elements and their respective weight ratios are critical. Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.
	Regarding claims 4-6, PEG-400 meets the claimed limitations.
	Regarding claim 7, the preferred range of paeonol to apocynin is from about 2:1 to about 10:1, which is equivalent to a range of from about 67:33 to about 91:9. The claimed range of weight ratios of paeonol to apocynin is obvious because it overlaps with the prior art range. 
	Regarding claim 9, the prior art formulation contains the same elements as claimed formulation and it would have been reasonable to the skilled artisan to conclude that the prior art composition has the same properties as claimed composition including being stable at room temperature. 

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larkins (US 8,841,348 B2, Published September 23, 2014 – of record in PTO-892 dated 07/26/2021).
The claims encompass a liquid formulation as described by the claims. 
The teachings of Larkins are related to compositions comprising apocynin and paeonol (Abstract). A preferred composition comprises apocynin and paeonol in a ratio by weight between about 1:2 to 1:10 (paragraph bridging columns 2-3). The compositions are suitable for oral administration and are formed by methods known in the art. For example, compositions are prepared using pharmaceutically acceptable carriers, and may be in the form of a liquid. The compositions may be formed as a soft capsule, where the composition is dissolved in an appropriate liquid such as polyethylene glycol (column 4 lines 23-44). 
 It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a liquid formulation for oral administration, the formulation comprising polyethylene glycol as a carrier, and a combination of paeonol and apocynin in a weight ratio from 1:2 to 1:10, with a reasonable expectation of success because Larkins teaches a formulation comprising a combination of paeonol and apocynin in a preferred weight ratio from 1:2 to 1:10, and a carrier selected from polyethylene glycol, wherein the formulation is a liquid formulation and suitable for oral administration.
	The formulation in claim 1 is obvious over Larkins because the formulation is a liquid formulation comprising polyethylene glycol carrier, and a combination of paeonol and apocynin in the range of ratios by weight from 2:1 to 10:1. The claimed range of weight ratios of paeonol to apocyanin (from 3:2 to 9:1) is obvious because it overlaps with the preferred prior art range of from about 2:1 to 10:1. A range of from 3:2 to 9:1 is equivalent to a range of from 60:40 to 90:10. A range of from about 2:1 to about 10:1 is equivalent to a range of from about 67:33 to about 91:9. The claimed range of weight ratios of paeonol to apocynin is obvious because it overlaps with the prior art range, and it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. 
	Regarding weight ratio ranges of total active compounds to the at least one excipient in claims 1 and 8, Larkins does not teach the weight ratio of total active compounds to excipients in a liquid formulation. It would have been obvious to the skilled artisan to determine a concentration range of polyethylene glycol that is sufficient to form a liquid formulation of paeonol and apocynin. One of ordinary skill in the art would have arrived at the concentration range through routine experimentation. The claimed range of weight ratios is obvious because it is at least close enough to the prior art range of weight ratios that a person skilled in the art would have expected them to have the same properties. Both present claims and the prior art require a liquid formulation comprising polyethylene glycol as the carrier, and a combination of apocynin and paeonol as active agents. There would have been a reasonable expectation of success in arriving at the claimed invention, including claimed weight ratios of active agents to excipient, through routine experimentation. The specification was reviewed and there is no evidence that the claimed combination of elements and their respective weight ratios are critical. Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.
	Regarding claims 4 and 5, polyethylene glycol meets the claimed limitations.
	Regarding claim 7, the preferred range of paeonol to apocynin is from about 2:1 to about 10:1, which is equivalent to a range of from about 67:33 to about 91:9. The claimed range of weight ratios of paeonol to apocynin is obvious because it overlaps with the prior art range. 
	Regarding claim 9, the prior art formulation contains the same elements as claimed formulation and it would have been reasonable to the skilled artisan to conclude that the prior art composition has the same properties as claimed composition including being stable at room temperature.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larkins as applied to claims 1, 4, 5, and 7-9 above, and further in view of Gullapalli.
The claim is drawn to a composition of claim 1 wherein the at least one excipient is polyethylene glycol 400.
The teachings of Larkins are relied upon as summarized above. Larkins does not specifically teach PEG-400.
Gullapalli teaches that polyethylene glycols (PEGs) are frequently employed as vehicles in oral and parenteral dosage forms (abstract). Gullapalli teaches that PEGs are commercially available in molecular weight grades from 200 to 10,000,000 g/mol. PEGs of molecular weight 200-600 are clear liquids and those of 1000 and above exist as semi-crystalline solids at room temperature (see page 220, Introduction section).
	The teachings of Larkins and Gullapalli are related to carriers for oral dosage forms and it would have been obvious to have combined their teachings because they are in the same field of endeavor. Larkins does not teach specific PEGs suitable for making liquid formulations. It would have been prima facie obvious to a person skilled in the art to have selected PEG-400 because it was known from Gullapalli that PEG 200-600 is a clear liquid that is suitable for making liquid formulations of compositions intended for oral administration. Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.  
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated June 22, 2022, applicant provided arguments and a declaration to traverse the rejections. Arguments directed to rejections of claims 10, 13-22, 27, 28, and 30-32 are not addressed in this response because rejections of these claims are withdrawn. 
	Arguments directed to Larkins ‘833 are not persuasive because Larkins teaches that apocynin and paeonol may be formulated as a liquid formulation and the claims are rejected over the liquid formulation embodiment. The rejection is not based on dissolving or suspending a solid formulation thereby obtaining a diluted liquid composition. Present claims do not require a specific concentration of the active agents and the excipient, thus applicant’s arguments related to concentrations are not sufficient to obviate the grounds of rejections because arguments are based on limitations that are not claimed. The claims recite ratios of components relative to each other, which does not convey anything about concentrations of said components in the composition. 
	One of skill in the art would have been motivated to combine Larkins and Gullapalli because Larkins teaches a liquid composition for oral administration and teaches using pharmaceutically conventional carriers to form the composition, and Gullapalli teaches suitable liquid carriers for compositions intended for oral administration. One of skill in the art would have been motivated to select the specific carriers taught by Gullapalli and utilized said carries to make the liquid composition of Larkins. 
	The claimed weight ratio of active agents to the excipient is obvious for reasons explained above. It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.". In the present case, the purpose of Larkins is to make a liquid formulation comprising a carrier and the two active agents. A person skilled in the art would have been capable of forming said composition through routine experimentation, and the weight ratio would have been at least close enough to the claimed range that the two would have had the same properties. 
	The declaration submitted on June 22, 2022 was fully considered but the data submitted in the declaration is not sufficient to obviate the grounds of rejection for the following reasons.
	   The data is not convincing that the claimed combination of elements is critical and provides surprising and unexpected properties. The declarant stated that glycols were surprisingly the best of all the solvents tested, however it is not clear why the applicant considers the results surprising. The tested solvents are structurally different and one of skill in the art would not have expected the different solvents to behave in the same manner when combined with the two active agents. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.
	The claims are not commensurate in scope with the asserted unexpected results. The declarant stated that PEG-400 showed the best results, however the claims broadly recite a glycol, a glycol derivative, and a polyhydric alcohol, and esters and ethers thereof. The declarant has not provided evidence showing that the asserted best results would have occurred over the entire claimed range of solvents. 
	The declaration does not provide any evidence showing that the claimed weight ratio ranges are critical. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
	See MPEP 716.02 for the requirements applicant has to meet in order to rebut an obviousness rejection with unexpected results. 
Conclusion

Claims 1, 4-10, and 13-22 are rejected. Claims 27, 28, and 30-32 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617